Case 9:20-cv-80469-KAM Document 20 Entered on FLSD Docket 10/09/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 20-80469-CIV-MARRA

  NELSON FERNANDEZ,

         Plaintiff,

  vs.

  THE WALKING CO.,

        Defendant.
  _______________________________________/

                                     ORDER CLOSING CASE

         THIS CAUSE is before the Court upon the parties’ joint stipulation of dismissal with

  prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) [DE 19], which pursuant to Anago Franchising,

  Inc. v. Shaz, LLC, 677 F.3d 1272 (11th Cir. 2012), operates as a self-executing document and

  dismisses the case with prejudice upon filing.

         It is accordingly ORDERED AND ADJUDGED:

         As this case has now effectively been dismissed by voluntary notice of the parties, pursuant to

  Fed. R. Civ. P. 41, the Clerk of the Court is directed to enter this case as CLOSED and terminate

  any pending motions as MOOT. Pursuant to the parties’ stipulation, each party shall bear its own




                                                   1
Case 9:20-cv-80469-KAM Document 20 Entered on FLSD Docket 10/09/2020 Page 2 of 2




          costs and attorneys’ fees.

          DONE and SIGNED in Chambers at West Palm Beach, Florida this 8th day of October

  2020.




                                                        KENNETH A. MARRA
                                                        United States District Judge



  cc. All counsel




                                             2
